Citation Nr: 1211808	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3.  Entitlement to a rating in excess of 30 percent for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from April 1981 to July 1981 and on active duty from December 20, 1990 to March 23, 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the right shoulder disability and declined to reopen a claim of service connection for a low back disability, and from a July 2008 rating decision that denied service connection for a skin disorder.  In March 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In January 2012, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  At the videoconference hearing additional evidence was submitted with a waiver of RO initial consideration.

The claims of service connection for a skin condition and a low back disorder (on de novo review) and the matter of the rating for residuals of a right shoulder injury are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied the Veteran service connection for a low back disability, based essentially on a finding that any such disability was unrelated to service. 

2.  Evidence received since the September 2004 rating decision includes medical evidence and the Veteran's competent lay statements that relate his current low back disability to an injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter at hand.  However, as this decision reopens the claim of service connection for a back disability, there is no reason to belabor the impact of the VCAA on the matter (as any VCAA-related deficiency/omission is harmless).

New and Material Evidence to Reopen Claims

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in service, or, if the disability pre-existed service, for aggravation of the pre-existing disease or injury in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a degree of 10 percent within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. §§ 1112, 1137 ; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed September 2004 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that any low back disability was unrelated to service (it was noted that STRs are silent for any back complaints or treatment, and that the spine was normal on service separation examination).  That decision is final.  38 U.S.C.A. § 7105. 

The evidence of record at the time of the September 2004 rating decision included the Veteran's STRs, which include an early February 1991 notation of a complaint of right flank pain after being dumped out of bed that morning, a notation of back pain (in the course of treatment for lice about 2 weeks later), and an endorsement of recurrent back pain in medical history on March 1991 separation examination (with explanation that the Veteran had continued complaints of right hip pain since an injury the prior month) and VA examination reports and treatment records, which show that on June 1991 examination the Veteran reported that his right hip injury in service had resolved.  An August 1996 VA treatment record contains the initial post-service notation pertaining to the back; it notes a prior medical history of back pain (but no further explanation).  Subsequent VA treatment records show that the Veteran has continued to complain of back pain.  An August 1997 VA general medical examination report also notes the Veteran had "discomfort radiating to his lumbosacral area upon flexion of his hip joint on both sides as well as radiation into his thigh."  

Evidence received since the September 2004 rating decision includes VA treatment records and examnition reports showing ongoing complaints of low back pain.  In May and September 2009 and January 2010 treatment reports, the Veteran's VA physician states that she has been treating him "since early 90s" and his back problems "have been extant since the service and have worsened over time."  In a January 2007 statement, the Veteran recalled that he sustained two injuries in service.  First, he fell from the running board of his truck and, second, his cot was flipped over by a fellow service member while he was sleeping in it and he was thrown onto the neighboring cot which resulted in injuries to his neck, shoulders, and lower back.  He also described such injuries in sworn testimony at the March 2009 DRO and January 2012 videoconference hearings.  

The evidence received since the September 2004 denial of service connection for a low back disorder is new (as it was not previously of record).  It includes the Veteran's testimony and statements from his VA treating physician, both presumed credible for purposes of reopening, relating his current back complaints to his inservice injury (his testimony by accounts of postservice continuity of complaints).  This evidence pertains to an unestablished fact necessary to substantiate the claim of service connection for a low back disability (as it identifies a previously unacknowledged, by VA, injury in service and relates current disability to such injury); raises (under the Court's guidelines in Shade, 24 Vet. App. 110) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review of the matter is addressed in the Remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

A review of the record found that the reopened claim of service connection for a low back disorder and the claims for service connection for a skin condition an increased rating for residuals of a right shoulder injury require further evidentiary development.  

The record shows that the Veteran sustained a right hip/flank injury in service and had complaints of recurring back pain since such injury noted on service separation, about 6 weeks later.  He receives treatment for low back complaints.  Under the "low threshold" standard outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006); an examination to secure a medical opinion regarding a nexus between the current disability and the injury in service is necessary.  
Furthermore, his STRs contain a notation of "history of chemical burn to face" in January 1991, and an opinion regarding a nexus between any current skin disability and the suggested environmental exposures in service is necessary. 

Regarding the rating for right shoulder disability, at the his January 2012 videoconference hearing, the Veteran testified that just prior to the VA examination that was the basis for the rating assigned he took pain medication, which masked symptoms of the shoulder disability when he was examined, and that therefore, the findings reported do not reflect the true disability picture of the shoulder.  This account is not entirely implausible, and another examination to clarify the disability picture is indicated.  [The Board observes that such examination would be pointless unless the Veteran refrains from taking disability-masking pain medication prior to being examined.]

The Veteran is advised that a governing regulation provides that if a veteran fails to report for any examination scheduled in connection with a claim for increase, the claim is to be denied.  38 C.F.R. § 3.655(b).  

Finally, a review of the claims file found that the medical record is incomplete.  The January 1991 STR (noting treatment for chemical burn to the face) shows that the Veteran was treated by a "civilian M.D.".  That provider has not been identified, and his/her records have not been sought.  An August 1996 VA treatment report notes that the Veteran "is seeing another M.D. in Boston to [verify] possible Gulf War connection." The Boston physician has not been identified (and records of such treatment/consultation have not been sought.)  October 2007 VA treatment records show that the Veteran had been "going to a chiropractor when he had the mass health.  no longer has mass health."  Such chiropractor's records are not associated with the claims file, are likely to contain pertinent information, and must be secured.  At the March 2009 DRO hearing, the Veteran testified that he was treated for back complaints at "Wisconsin St. Mary's Hospital" in 1993/1994.  Although he further testified that he "gave all those records here," such records are not associated with the claims file.  Reports of such private treatment would also contain pertinent information, and must be secured.  Finally, the Veteran receives ongoing VA treatment, reports of which are constructively of record, and must be secured.  

The Board notes that much of the necessary development will require the Veteran's cooperation (providing identifying information and release needed to secure private records).  He is advised that under a governing regulation, when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).   

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment or evaluation he has received for his back, shoulder and skin from private providers during service (specifically the civilian M.D. who saw him for chemical burns of the face), and following service, and to provide all authorizations necessary for VA to obtain records of any such private treatment.  He must specifically identify, and provide releases for, the civilian M.D. who saw him for facial chemical burns during service in 1991, the Boston M.D. he was seeing in 1996, the chiropractor who treated him under the auspices of "mass health", and Wisconsin St. Mary's Hospital form 1993/1994.

The RO should secure for the record copies of complete clinical records of the evaluations/treatment (i.e., those not already associated with the claims folder) from all identified providers.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability and the current severity of his service connected right shoulder disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by medical diagnosis) each of the Veteran's current low back disability(ies).

(b)  As to each disability entity diagnosed, please opine whether such is, at least as likely as not (a 50 percent or better probability), related to the Veteran's service, to include as due to his reported fall from a truck running board and the documented right flank/hip injury when his cot was flipped over.   

The explanation of rationale for this opinion should specifically address the persistent complaints noted in separation history, and the Veteran's reports of ongoing low back pain since service.

(c)  The examiner should first elicit information from the Veteran regarding whether he took pain medication prior to presenting for the examination.  If so, and if in the examiner's opinion such would, as alleged by the Veteran, cloud the disability picture found, the examination should be rescheduled for a time when the Veteran is not under the effects of pain medication.  If the Veteran did not take pain medication, or in the examiner's opinion a true disability picture can be obtained nonetheless, the examiner should proceed, identifying and describing in detail all symptoms and impairment attributable to the Veteran's service-connected residuals of a right shoulder injury.  All indicated studies, specifically including ranges of motion, should be completed.  The examiner should determine whether there is additional loss of function due to pain, on use, or during flare-ups (if any), and, if feasible, express the additional impairment of function in terms of additional degree of limitation of motion.  The examiner should note if the Veteran's movements are perfomed under the influence of pain medication and explain the rationale for all opinions.

3.  The RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following: 

(a) Identify (by medical diagnosis) the Veteran's current skin disabilities, if any, and 

(b) Elicit from the Veteran information regarding the nature of his exposures to chemicals form service, note the reports (if any are received pursuant to the request above) of treatment for facial chemical burns in service, and as to each skin disability entity diagnosed provide an opinion whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include as due to exposure to chemicals therein.  

The examiner must explain the rationale for all opinions.

4.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


